Case: 17-10742      Document: 00514435170         Page: 1    Date Filed: 04/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-10742
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          April 18, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

TASHA LASHAUN WILSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-298-1


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Tasha Lashaun Wilson appeals her conviction for theft of government
money. She contends that the district court abused its discretion in denying
her motion to withdraw her guilty plea.               The withdrawal motion, filed
20 months after Wilson pleaded guilty pursuant to a written plea agreement,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10742     Document: 00514435170      Page: 2   Date Filed: 04/18/2018


                                  No. 17-10742

was based on her assertion that she was innocent of the charge and that she
was coerced by counsel into pleading guilty.
      The district court may permit a defendant to withdraw her guilty plea
after acceptance of the plea but before sentence is imposed if “the defendant
can show a fair and just reason for requesting the withdrawal.” FED. R. CRIM.
P. 11(d)(2)(B). The denial of a motion to withdraw is reviewed for abuse of
discretion. United States v. Urias-Marrufo, 744 F.3d 361, 364 (5th Cir. 2014).
“A district court abuses its discretion if it bases its decision on an error of law
or a clearly erroneous assessment of the evidence.” Id. (internal quotation
marks and citation omitted).
      This court considers the following factors to determine whether, under
the totality of the circumstances, the district court should have permitted the
defendant to withdraw her plea:
      (1) whether or not the defendant has asserted [her] innocence;
      (2) whether or not the government would suffer prejudice if the
      withdrawal motion were granted; (3) whether or not the defendant
      has delayed in filing [her] withdrawal motion; (4) whether or not
      the withdrawal would substantially inconvenience the court;
      (5) whether or not close assistance of counsel was available;
      (6) whether or not the original plea was knowing and voluntary;
      and (7) whether or not the withdrawal would waste judicial
      resources.
United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984) (internal citations
omitted). “No single factor or combination of factors mandates a particular
result.” United States v. Badger, 925 F.2d 101, 104 (5th Cir 1991).
      The district court committed no error of law and did not make any clearly
erroneous factual finding. In particular, Wilson’s allegation of innocence is not
supported by the record evidence, her signed factual resume, or her
rearraignment testimony. Mere assertions of innocence without “a substantial
supporting record” are insufficient. See United States v. Clark, 931 F.2d 292,


                                        2
    Case: 17-10742    Document: 00514435170     Page: 3   Date Filed: 04/18/2018


                                 No. 17-10742

295 (5th Cir. 1991). Moreover, the extent of the delay in filing the withdrawal
motion does not support Carr’s rationale for allowing the withdrawal of a guilty
plea. See 740 F.2d at 345. Wilson’s delay of nearly two years weighs heavily
against her. See, e.g., United States v. Harrison, 777 F.3d 227, 237 (5th Cir.
2015); United States v. Gonzalez-Archuleta, 507 F. App’x 441, 442 (5th Cir.
2013); Carr, 740 F.2d at 345.
      While Wilson contends that she did not have close assistance with
competent counsel, her allegations are undercut by her testimony at the
rearraignment that she was satisfied with counsel’s advice and representation.
Wilson’s assertions at her rearraignment that she pleaded guilty knowingly
and voluntarily and with satisfactory representation of counsel were made
under oath and therefore “carry a strong presumption of verity.” United States
v. McKnight, 570 F.3d 641, 649 (5th Cir. 2009) (internal quotation marks
omitted). In light of the totality of the circumstances and analysis of the Carr
factors, the district court did not abuse its discretion in denying Wilson’s
motion to withdraw her guilty plea. See Urias-Marrufo, 744 F.3d at 364.
      AFFRIMED.




                                       3